               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Violeta Dushaj,

                      Plaintiff,     Case No. 19-10226

v.                                   Judith E. Levy
                                     United States District Judge
Mayco International, LLC,
                                    Mag. Judge Elizabeth A.
                      Defendant(s). Stafford

________________________________/


 OPINION AND ORDER DISMISSING CASE FOR FAILURE TO
                 PROSECUTE [19]

     This is an employment discrimination and retaliation case brought

under the Family Medical Leave Act and the Michigan Elliott-Larsen

Civil Rights Act. (ECF No. 1.) Plaintiff was initially represented by

counsel when she filed suit on January 23, 2019. On September 25, 2019,

Plaintiff’s attorney Scott Batey filed a motion to withdraw as counsel.

(ECF No. 16.) The Court granted Attorney Batey’s motion on October 6,

2019. (ECF No. 17).

     The Court’s October 6 Order stayed proceedings for 30 days to allow

Plaintiff to find new counsel. If Plaintiff did not find new counsel,
Plaintiff was ordered to notify the Court on or before November 8, 2019

whether she wished to proceed without counsel or voluntarily dismiss her

case.

        By November 13, 2019, Plaintiff had yet to notify the Court. The

Court issued an Order to Show Cause for Failure to Prosecute, giving

Plaintiff a final deadline of November 25, 2019 to advise the Court as to

the status of Plaintiff’s representation and how she wished to proceed.

Plaintiff failed to meet this second deadline and, to date, has not provided

the Court with any update regarding this case.

        Accordingly, the Court dismisses Plaintiff’s case without prejudice

for failure to prosecute.

        IT IS SO ORDERED.

Dated: December 5, 2019                   s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 5, 2019.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager

                                      2
